Defendant's demurrers to the state's replication to defendant's plea of former jeopardy were properly overruled. Treadaway v. State, 18 Ala. App. 409, 92 So. 529.
According to the state's evidence, the difficulty, out of which grew this prosecution, began in defendant's house and continued without interruption until defendant had gone to his father's house about 300 yards away, returned with a gun and pistol, and been disarmed. Everything happening between the parties relating to the difficulty was a part of the res gestæ, and admissible in evidence. Watson v. State, 19 Ala. App. 59, 94 So. 787; Page v. State, 17 Ala. App. 70, 81 So. 848; Harris v. State, 19 Ala. App. 575,99 So. 320.
What was said by Grice, the party assaulted, to Ed Biggers, the father of defendant, relating to what he intended to do if defendant returned, and before defendant did return in continuance of the difficulty, was relevant for two reasons: (1) It was a part of the res gestæ; and (2) it was in denial of what had been testified to by Ed Biggers, a defendant's witness, as to a fact in evidence admitted without exception.
We find no error in the record, and the judgment is affirmed.
Affirmed.